43 N.Y.2d 687 (1977)
Roger C. Tabolt et al., Doing Business as Mohawk Boiler Service, Appellants,
v.
KMZ Enterprises, Inc., Doing Business as Colgate Inn, et al., Defendants, and Hamilton Associates, Inc., et al., Respondents.
Court of Appeals of the State of New York.
Argued October 11, 1977.
Decided November 15, 1977.
Ira M. Ball for appellants.
Joseph J. Pileckas for respondents.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (52 AD2d 995).